UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-4137


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FREDERICK GREEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:10-cr-00372-H-1)


Submitted:   January 22, 2013             Decided:   January 29, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker, Yvonne V. Watford-McKinney, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Frederick Green pled guilty to one count of possession

of a prohibited object in prison, in violation of 18 U.S.C.

§ 1791(a)(2)       (2006).        The    district        court    sentenced         Green   to

forty    months     in   prison,        to   run    consecutive         to    his    current

federal sentence.        Green timely appeals.                 We affirm.

               Green asserts that the Double Jeopardy Clause protects

him from being indicted for the same misconduct that resulted in

prison disciplinary sanctions.                We have previously rejected this

argument.        Patterson v. United States, 183 F.2d 327, 328 (4th

Cir. 1950); see also United States v. Simpson, 546 F.3d 394, 398

(6th    Cir.     2008)   (collecting         cases       and    holding:      “The    Double

Jeopardy Clause was not intended to inhibit prison discipline,

and disciplinary changes in prison conditions do not preclude

subsequent       criminal    punishment            for    the    same    misconduct.”);

United States v. Brown, 59 F.3d 102, 103-04 (9th Cir. 1995)

(same).

               Green also argues that possession of a shank in prison

should not be considered a crime of violence for career offender

purposes.       He urges this court to reconsider our holding to the

contrary in United States v. Mobley, 687 F.3d 625 (4th Cir.

2012), cert. denied, No. 12-7239, 2013 WL 57456 (U.S. Jan. 7,

2013).      In    Mobley,    we    held      that    “we       agree   with    the    Fifth,

Eighth, and Tenth Circuits that possession of a shank in prison,

                                             2
in   contravention     of    § 1791(a)(2),    constitutes     a     crime   of

violence under § 4B1.2(a)(2) of the Guidelines.”                  Mobley, 687

F.3d at 630-31.      Green’s argument that we should reconsider this

decision must fail, as “[a] panel of this court cannot overrule,

explicitly or implicitly, the precedent set by a prior panel of

this court.       Only the Supreme Court or this court sitting en

banc can do that.”         Watkins v. SunTrust Mortg., Inc., 663 F.3d
232, 241 (4th Cir. 2011) (internal quotation marks omitted).

           We accordingly affirm the district court judgment.               We

dispense   with     oral    argument   because     the    facts    and   legal

contentions   are    adequately   presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       3